Citation Nr: 1501970	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1967 to May 1969, including service in Vietnam from October 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an April 2011 statement, the Veteran's representative indicated that the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  A hearing on appeal will be granted if the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  In this case, in a letter dated July 2013, VA notified the Veteran that he was scheduled for a Travel Board hearing before a member of the Board in August 2013.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

In October 2013 and May 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A psychiatric disorder, to include PTSD and depressive disorder, has not been shown during the pendency of the appeal. 



CONCLUSION OF LAW

The criteria for service connection for psychiatric disorder, to include PTSD and depressive disorder, have not been met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard October 2009 letter satisfied the duty to notify provisions.  

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in January 2010 and December 2013 and a VA medical opinion was rendered in June 2014.

The Veteran's representative contends that all opinions are inadequate for rating purposes.  In general, he asserts that all VHA (Veterans Health Administration) and VBA (Veterans Benefits Administration) personnel in the St. Petersburg area are biased against the Veteran.  See, e.g., Nov. 2014 Informal Hearing Presentation.  The rationale is that VA medical professionals have continuously failed to adopt a private phycologist's October 2009 diagnoses of PTSD and depressive disorder.  The representative points to a note attached to the second page of the private opinion states that "[the] RO has deemed this private examiners evaluations and opinions as 'ethically questionable' due to test methods, duplicate diagnosis, and GAF scores regardless of treatment dates.  VFW". 

The Board finds that the evidence does not support the assertion that the St. Petersburg area VHA and VBA personnel are engaged in a witch hunt against the Veteran.  

The sticky note attached to the October 2009 private evaluation indicates that the RO analyzed the probative value of the private evaluation.  The note is clearly based on psychologist's "test methods, duplicate diagnosis, and GAF scores regardless of treatment dates."  There is no indication of bias.  Additionally, there is no indication that the note or any VA personnel unfairly influenced any of the medical opinions.  In fact, the June 2014 VA medical opinion is the only opinion that discussed the October 2009 private evaluation.  The opinion was rendered by a licensed psychologist and supported by a detailed rationale.  Furthermore, the fact that the note concludes with "VFW," where an author would typically label a note raises the question of who even authored this anonymous note.  Overall, the Board finds that the record is absent any indication of bias against the Veteran or the private psychologist who conducted the October 2009 evaluation.

The Veteran's representive contends that the January 2010 VA examination is inadequate because the examiner failed to diagnose a current psychiatric disorder even though the Veteran reported symptoms of psychiatric problems prior to the examination.  See Sept. 2013 Informal Hearing Presentation.

The Board finds that the January 2010 opinion is adequate in order to evaluate the Veteran's mental health as it was provided by a licensed clinical psychologist and based on a thorough review of the claims file, interview with the Veteran, and psychiatric examination.  Moreover, the examiner provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  

The Veteran's representive contends that the December 2013 VA examination is inadequate because (1) the Board found that it was inadequate and remanded the case for a new VA examination in May 2014 and (2) it utilized the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders guidelines (DSM-5).  See Nov. 2014 Informal Hearing Presentation.

The Board finds that the representative's first contention lacks merit because it is inaccurate.  In May 2014, the Board did not find that the December 2013 opinion was inadequate, but rather that the examiner failed to comply with the directives of its October 2013 remand.  This procedural problem does not detract from the medical sufficiency of the December 2013 VA examiner's opinion.

As to the representative's second contention, the Board finds that the December 2013 VA examination is adequate to determine whether the Veteran has a current psychiatric diagnosis under the DSM-V guidelines.  The Board finds no problem with the examiner's data.  Accordingly, subsequent medical professionals can use the data to render their own opinions.

The Veteran's representive contends that the June 2014 VA psychologist's opinion is inadequate because the examiner offered no sound or empirical support for her analysis of the October 2009 private psychological evaluation and opinion.  See Nov. 2014 Informal Hearing Presentation.  

The Board finds that the June 2014 VA psychologist's opinion is adequate in order to evaluate the Veteran's mental health.  The examiner provided an in-depth analysis of all VA and private medical records.  The opinion was rendered by a licensed clinical psychologist who reviewed the Veteran's file and supported her conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is factually accurate, fully articulated, and based on sound reasoning.

Lastly in regard to VA's duty to assist, the representative cites to Mariano v. Principi, 17 Vet. App. 305 (2003) in the November 2014 Informal Hearing Presentation.  In Mariano, the United States Court of Appeals for Veterans Claims (Court) states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case,"  Id. at 312.  However, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.  Thus, the additional development was permissible, the Board's prior remands have been complied with, and VA's duty to assist has been met.

Analysis

The Veteran seeks service connection for a psychiatric disorder, to include PTSD and depressive disorder, which he believes are related to combat during the Vietnam War.

Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of a psychiatric disorder. 

Post-service treatment records do not show, and the Veteran does not assert, that he has received treatment for a psychiatric, to include PTSD and depressive disorder.

In October 2009, a private psychological evaluation by W.J.A. reflected diagnoses of PTSD and depressive disorder.  The evaluation report shows that the Veteran reported stressors during combat in service, but the psychologist did not opine as to the etiology of the diagnosed disorders.  The psychologist noted that the Veteran was a reliable historian due to consistency of the information provided, but later explained that a Personality Assessment Inventory revealed that Veteran tended to present himself in a negative or pathological manner in particular areas.

In January 2010, a VA psychologist concluded that the Veteran's reported symptoms did not meet the DSM-IV (fourth edition of DSM) guidelines for a psychiatric disorder.  The examiner noted that the Veteran denied symptoms of depression, anxiety, and PTSD.

In February 2010, the Veteran reported that he uses alcohol to cope with symptoms of PTSD and depression.  

In December 2013, a VA psychologist diagnosed alcohol use disorder and concluded that the Veteran's reported symptoms did not meet the DSM-V guidelines for PTSD.  The examiner noted that the Veteran's current psychiatric symptoms and presentation are most attributable to alcohol use disorder. 

In June 2014, the VA psychologist who conducted the December 2013 examination provided an addendum opinion:  emphasizing that the Veteran reported stable mood, denied depression and anxiety and did not endorse most PTSD symptoms. 

The VA psychologist concluded that the Veteran does not meet the criteria for PTSD.  The psychologist acknowledged that the Veteran was exposed to Criteria A stressors during service, but explained that he appears to have adapted well and recovered with minimal after affects that do not reach clinical criteria for diagnosis.  The psychologist cited a wide range of clinical literature supporting the notion that the majority of persons exposed to Criteria A stressors do not develop full or chronic PTSD.  The psychologist went on to state that "[t]his does not minimize or dismiss the trauma he clearly suffered in service to our country and this sacrifice should be honored and appreciated.  However he appears to have had the resiliency and strength to recover from that combat trauma experience and to have not developed full or chronic PTSD."

The psychologist concluded there is no psychiatric disorder that meets criteria for DSM-IV or DSM-V diagnosis resulting from fear of terrorist or military activity.  The rationale was that the Veteran denied symptoms of clinical depression or anxiety in January 2010 and December 2013 and reported that he was "alright" during the December 2013 examination.  

The psychologist concluded that the Veteran's alcohol use disorder is not the result of PTSD.  The rationale was that the Veteran's polysubstance abuse preexisted military service, was heaviest in the 1980s, and once he married he stopped drug use and reduced alcohol consumption to a moderate range and maintained a solid employment history, including more than 24 years working for Disney.  The psychologist noted that the Veteran's relationships are good, that his mood was stable, and that he denied depression or anxiety and did not endorse problems related to PTSD during the December 2013 VA examination. 

The psychologist also provided an in-depth analysis of the October 2009 private psychological evaluation.  The VA psychologist noted that the private psychologist conducted a clinical (not forensic) evaluation but did not have access to medical treatment records/military records and based her conclusions Veteran's statements.  The psychologist pointed out that the private psychologist found that the Veteran was a reliable historian, but later noted that he appeared to be over reporting symptoms.  As to the manner of evaluation, the VA psychologist indicated that the private psychologist conducted an unstructured interview.  The VA psychologist explained that current medical research shows that the structured interviews are significantly more effective tools for diagnosing PTSD than unstructured interviews.  Lastly, the VA psychologist noted that the Veteran's representative referred him to the private psychologist, who is located well outside his catchment area, for a one-time evaluation to validate a diagnosis of PTSD.  The psychologist noted that there are multiple, reputable VA and civilian evaluators located much closer to the Veteran.  The examiner explained that research indicates that assessments such as this leads to conclusions that are suspect as the use of partisan evaluators often leads to biased findings that support the side that they are engaged to represent, regardless of the consensus of professional opinion on an issue.  Additional research notes and coaching by attorneys and other representatives of clients is noted to now be common place and a concern for forensic examiners.

To establish entitlement to disability compensation for PTSD, a claimant must present (1) evidence of a current diagnosis of PTSD; (2) evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred; and (3) evidence of a causal nexus between the current symptomatology and the in-service stressor.  38 C.F.R. § 3.304(f) (2014).  If the evidence establishes that the veteran engaged in combat with the enemy and his claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor.  Id.; 38 U.S.C. § 1154(b) (West 2014); Sanchez-Navarro v. McDonald, No. 2014-7039, 2014 WL 7332767, at *2 (Fed. Cir. Dec. 24, 2014).  However, "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

To establish service connection for a psychiatric disorder other than PTSD, the evidence must show a current psychiatric disorder had its onset during or is related to military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (West 2014).

With regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

There is conflicting evidence regarding whether the Veteran has or has had a psychiatric disorder, to include PTSD, during the pendency of the appeal.  The VA opinions are unfavorable and private opinion is favorable.  

The Board finds that the unfavorable VA medical opinions are significantly more persuasive that the favorable private psychological opinion. 

First, the Board questions the credibility of the private examiner's diagnoses.  The psychologist rendered her diagnoses on the basis of symptoms that she knew were over reported.  See Dr. W.J.A. 7 (Oct. 2009); VA opinion 7 (Jun. 2014).  A medical report that relies on the incredible statements is incredible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).

Second, the Board finds that the VA examiner's structured interviews were more accurate indicators of whether the Veteran has had a current diagnosis than the private evaluator's unstructured interview.  The June 2014 VA medical opinion used current medical literature to explain this point.

Third, the Board finds that the complete absence of medical treatment for a psychiatric disorder coupled with the Veteran's consistent denial of symptoms of clinical depression or anxiety weight against evidence of a current psychiatric disorder.

Fourth, the Board finds that the VA opinions, namely the June 2014 opinion, are far more compressive than the favorable private opinion.  The VA psychologist who rendered these opinions provided conclusions based a comprehensive analysis of the evidence of record and current clinical research.  The conclusions were objective, rationale, and bore no trace of prejudice or bias toward the Veteran or the private psychologist who rendered the October 2009 opinion.  Overall, the unfavorable June 2014 opinion was much more persuasive than the favorable October 2009 opinion.

For these reasons, the Board affords significant probative value to the unfavorable VA medical opinions that the Veteran has not had a current psychiatric disorder during the pendency of the appeal.

While the Board considered the Veteran's reported psychiatric symptoms, neither the Board nor the Veteran possess the medical expertise necessary to diagnose a psychiatric disorder.  This is especially true were, as here, the favorable medical evidence indicates that the Veteran has over reported his symptoms.  See Dr. W.J.A. 7 (Oct. 2009); VA opinion 7 (Jun. 2014).  

In consideration of the evidence, the Board therefore finds that a psychiatric disorder, to include PTSD and depressive disorder, has not been shown during the pendency of the appeal.  An alcohol use disorder has been shown, but service connection is not permissible for primary alcohol abuse disabilities even if originating in service.  See Allen v. West, 237 F.3d 1368, 1376-77 (Fed. Cir. 2001).  See also 38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. § 3.301(d) (2014).  Accordingly, the preponderance of the evidence is against the contention that the Veteran has had a psychiatric disorder, to include PTSD, during the pendency of the 

appeal; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for a psychiatric disorder, to include PTSD and depressive disorder, is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


